MEMORANDUM **
A review of the record, the opening brief and response to the court’s May 30, 3006 order indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United, States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.